Citation Nr: 0831809	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-39 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for schizophrenia, chronic 
undifferentiated type.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran had active service in the Navy from November 1972 
to January 1975 and in the Army from December 1979 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision in 
which the RO denied service connection for schizophrenia, 
chronic undifferentiated type.  The veteran filed a notice of 
disagreement (NOD) in October 2006, and the RO issued a 
statement of the case (SOC) in December 2007.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) late that month.

In May 2008, the veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge in Washington, DC; 
a transcript of that hearing is of record.  At that time, the 
veteran submitted additional evidence and the representative 
indicated that the veteran is not waiving RO review of the 
evidence.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted, 
even though such will, regrettably, further delay an 
appellate decision.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2008).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Initially, the Board notes that during his May 2008 hearing 
the veteran submitted a July 2007 letter from the Social 
Security Administration (SSA) showing that he received 
disability benefits from November 1985 to September 1992 for 
mental impairment of schizophrenic and psychotic disorder.  
As noted above, the veteran did not waive RO review of this 
evidence.  This evidence is pertinent to the veteran's claim.

Under the circumstances, the Board has no alternative but to 
remand this matter to the RO for consideration of the claim 
in light of the additional evidence received since the 
December 2007 SOC, and for issuance of a supplemental 
statement of the case (SSOC) reflecting such consideration.  
See 38 C.F.R. §§ 19.31, 19.37 (2007).

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of any SSA decision regarding the 
claim for disability benefits pertinent to the claim for 
service connection for schizophrenia, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

Also during the hearing, the veteran's representative noted 
that records from the veteran's Army National Guard service 
have not been associated with the claims file.  The record 
shows that the veteran served from December 1977 to October 
1978 and that he was discharged for failure to meet 
enlistment standards.  As they may be pertinent to the claim, 
the Board finds that the RO should attempt to obtain those 
records as well.

Turning to the facts of this case, the report of the 
veteran's service enlistment examination for his second 
active duty period reflects a normal psychiatric evaluation.  
Moreover, on the contemporaneous report of medical history 
prepared by the veteran, he denied ever having been treated 
for a mental condition or ever having been hospitalized.  As 
no pre-existing disability was noted at service entrance, the 
presumption of soundness applies.

However, an August 1977 VA hospital summary, dated prior to 
entry into his second active duty period, shows that the 
veteran was diagnosed with simple schizophrenia.  During 
service, he was referred for a mental status evaluation, 
which showed that he was free from any psychosis or severe 
neurosis that would preclude administrative separation or 
other administrative actions deemed appropriate by the 
commander.  The veteran was discharged two months later 
having served only 3 months of service.  Post-service VA 
outpatient treatment records dated through March 2006 reflect 
diagnoses of schizoaffective disorder versus schizophrenia 
and likely schizoaffective disorder.  In oral testimony, the 
veteran stated that he was discharged from his second active 
duty period due to the deaths of his sisters.  

Thus, while the record indicates that the veteran had a pre-
existing psychiatric disability when he entered his second 
period of active service, it does not include sufficient 
evidence to resolve the question of whether the disability 
was aggravated by service.  The Board emphasizes that, 
pursuant to the 38 U.S.C.A. § 1111 and Wagner, cited to 
above, rebuttal of the presumption of soundness requires 
clear and unmistakable evidence of both a pre-existing 
disability and evidence that the disability was not 
aggravated by service.  As VA bears the burden of proof on 
these points, the Board finds that the current record is 
insufficient to resolve the claim on appeal, and that medical 
examination with opinion is warranted.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
may result in denial of the claim (as the original claim will 
be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2007).

Prior to arranging for the veteran to undergo further 
examination, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The RO's adjudication of 
the claim should include specific consideration of 
38 U.S.C.A. § 1111 and Wagner (cited to above).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain and associate 
with the claims file a copy of any SSA 
decision regarding the claim for 
disability benefits pertinent to the claim 
for service connection for schizophrenia, 
as well as copies of all medical records 
underlying that determination.

2.  The RO should obtain the veteran's 
service treatment records from his Army 
National Guard service from December 1977 
to October 1978.

3.  The RO should obtain copies of all VA 
treatment records concerning treatment of 
the veteran's psychiatric disability from 
March 2006 to the present.  

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim.  The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit and that he has a 
full one-year period to respond, although 
VA may decide the claim within the one-
year period.

5.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo a VA 
examination, by a psychiatrist,  at a VA 
medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if warranted) 
should be accomplished (with all results 
made available to the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  

The psychiatrist should render a multi-
axial diagnosis clearly identifying all 
current psychiatric disability(ies), to 
include schizophrenia.  Then, with respect 
to each such diagnosed disability, the 
psychiatrist should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any such 
disability is the result of disease or 
injury incurred or aggravated during 
service.  In rendering the requested 
opinion, the psychiatrist should 
specifically address whether each current 
disability (a) clearly and unmistakably 
pre-existed service; and, if so (b) was 
aggravated (i.e., permanently worsened) 
beyond the natural progression during or 
as a result of service; and, if not (c) is 
otherwise medically related to the 
veteran's service.  The psychiatrist 
should consider both periods of active 
service.

The psychiatrist should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility. 

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for schizophrenia, chronic 
undifferentiated type, in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim should 
include specific consideration of 
38 U.S.C.A. § 1111 and Wagner (cited to 
above) as well as all evidence added to 
the record since the issuance of the 
December 2007 SOC.

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

